NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 26 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CEDRIC D. TURNER; RACHEL L.                      No.    18-55535
THOMAS-TURNER,
                                                 D.C. No. 2:17-cv-08256-JFW-E
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Cedric D. Turner and Rachel L. Thomas-Turner appeal pro se from the

district court’s order dismissing their action alleging violations of the Fair Debt

Collection Practices Act (“FDCPA”) and state law. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to its local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We

reverse and remand.

      The district court dismissed appellants’ action with prejudice because

appellants failed to file and serve an opposition or notice of non-opposition to

defendant’s motion to dismiss. See C.D. Cal. R. 7-9. However, dismissal was

premature because appellants’ time to amend their complaint as a matter of course

had not yet expired. See Fed. R. Civ. P. 15(a)(1)(B) (a party “may amend its

pleading once as a matter of course . . . within 21 days after service of a motion

under Rule 12(b) . . . ”); Ghazali, 46 F.3d at 53 (discussing factors to guide the

court’s evaluation of a dismissal for failure to comply with the local rules).

      In light of our disposition, we do not consider the district court’s order

denying appellants’ motions for reconsideration.

      REVERSED and REMANDED.




                                          2                                      18-55535